Citation Nr: 1214868	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  05-20 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to the service-connected low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 



INTRODUCTION

The Veteran served on active duty from March 1966 to January 1968 and from July 1972 to June 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.

When this case was most recently before the Board in February 2011, the Board inferred the issue of entitlement to TDIU and remanded the issue for further development.  The case has since been returned to the Board for further appellate action.

The Board notes that in addition to the paper records contained in the Veteran's claims files, the record before the Board includes VA treatment records dated from March 2009 to January 2012 that are contained within the Veteran's Virtual VA file, a highly secured electronic repository used to store and review documents involved in the claims process.  The January 2012 Supplemental Statement of the Case indicates that the records in Virtual VA were reviewed prior to recertification of the claim to the Board.


FINDINGS OF FACT

1.  The Veteran is service connected for residuals of head trauma, compression fracture of the L1 vertebral body, residuals of a fracture of the left femur, peripheral neuropathy of the left lower extremity.  

2.  The Veteran's service-connected compression fracture of the L1 vertebral body is rated at 40 percent from August 18, 2010, and the Veteran's combined disability rating is at 70 percent from September 2000, and at 80 percent from August 18, 2010.

3.  The Veteran is unable to secure or maintain any form of substantially gainful employment consistent with his education and occupational background as a result of his service-connected low back disability.  


CONCLUSION OF LAW

The criteria for a TDIU due to the service-connected low back disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.18, 4.19 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the effective-date element of the claim.  In addition, the evidence currently of record is sufficient to substantiate the claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011) or 38 C.F.R. § 3.159 (2011).


Legal Criteria

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  

Substantially gainful employment is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).

In determining whether unemployability exists, consideration may be given to a Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

A TDIU may be assigned if the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability, ratable at 60 percent or more, or as a result of two or more disabilities, provided that at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran is currently rated at 40 percent for his service-connected compression fracture of the L1 vertebral body.  The Veteran also has a combined disability rating of 80 percent.  As such, he meets the threshold requirements for TDIU under 38 C.F.R. § 4.16(a).  Moreover, resolving reasonable doubt in the Veteran's favor, the Board finds that he is unable to secure and maintain any form of substantially gainful employment consistent with his education and occupational background due to his service-connected low back disability.

The Veteran reported that he graduated from high school and attended two years of college.  He claims that he became totally disabled in 1999 as the result of his low back disability and brain disease.  The Veteran's social security disability application indicates that he worked as a laborer from 1988 to 1991.  At his August 2010 VA examination, the Veteran reported he was not currently employed, but that prior to retirement, he worked as a metal grinder and metal finisher.  He also stated that he has never held steady work due to his spinal injury.    

Records from the Social Security Administration show that he was granted disability benefits from October 1993 for adjustment disorder and dependant personality.  

Numerous VA treatment records throughout the appeal period reflect continued treatment for the Veteran's low back disability as well as other service-connected disabilities and clinical conditions.  

At a February 2003 VA examination, the Veteran reported previously working as a metal grinder and doing a lot of "odd jobs" but that he had not since 1993.  Examination revealed that the Veteran walked with a limp and reported using a cane.  However, he was still able to put on his socks and shoes without help, although he did have some difficulty bending over.  A February 2004 VA examiner noted that the Veteran worked as a machine operator after his discharge from the Navy, until he was granted Social Security disability.  Examination revealed that the Veteran used a cane with a portable chair.  The examiner found that the Veteran's low back disability was responsible for his pain, decreased endurance, and overall decreased quality of life.

At a June 2004 VA examination, the Veteran reported that he was unable to walk more than two blocks before having pain in his low back and was only able to continue another block before the pain became unbearable.  He also reported carrying a portable chair to allow him to rest when the pain was unbearable.  The Veteran complained that this pain severely limited his activities, but was not specific about which activities were limited nor to the extent they were limited.

A May 2009 VA examination revealed that the Veteran was unable to perform range of motion upon testing of the low back secondary to pain and unsteadiness.  As a result, the examiner opined that the Veteran was markedly impacted in his ability to work due to his service-connected low back disability.  Specifically, the examiner explained that if the Veteran could not even safely perform range of motion testing during the examination, he would not be able to perform a large variety of occupations.  

The August 2010 VA examiner indicated that the Veteran's low back disability was getting progressively worse and that he had poor response to treatment.  Regarding the impact of the Veteran's disability on his employment, the examiner commented that at his previous employment, the Veteran had been assigned different duties.  Currently, the Veteran was unable to get a full time job as employers were fearful that his spine injury would put him at risk for a new injury.  Additionally, the Veteran reported that his primary care physician cautioned him to be very careful with any increased activity so as not to further damage the spine and potentially cause paralysis of the lower extremities.

Based on the foregoing evidence and with resolution of reasonable doubt in the Veteran's favor, the Board finds that the Veteran is unemployable as a result of his service-connected low back disability.  Specifically, the symptoms and manifestations of the Veteran's low back disability identified in VA treatment records and by various VA examiners, as well as the May 2009 VA examiner's opinion that the Veteran would be unable to perform in a large variety of occupations, support the Board's conclusion that the Veteran is unemployable due to the service-connected disability.

Accordingly, a total disability rating based on individual unemployability due to the service-connected low back disability is warranted.  


							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a TDIU due to the service-connected low back disability is granted, subject to governing criteria applicable to the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


